                                                                 JS-6
 1   NEAL S. ZASLAVSKY (SBN 277543)
      neal@nszlegal.com
 2   KAREN I. SHANBROM (SBN 227321)
 3    karen@nszlegal.com
     LAW OFFICE OF NEAL S. ZASLAVSKY,
 4   A PROFESSIONAL CORPORATION
     8335 Sunset Boulevard, Suite 202
 5   West Hollywood, California 90069
 6
     Telephone: (323) 389-1881
     Facsimile: (323) 389-1885
 7
     Attorneys for Plaintiffs
 8

 9   SCOTT D. CUNNINGHAM (SBN 200413)
10     scunningham@condonlaw.com
     MICHELLE RAHBAN (SBN 315025)
11     mrahban@condonlaw.com
12   CONDON & FORSYTH LLP
     1901 Avenue of the Stars, Suite 850
13   Los Angeles, California 90067-6010
14   Telephone: (310) 557-2030
     Facsimile: (310) 557-1299
15

16   Attorneys for Defendant
     AEROVIAS DEL CONTINENTE AMERICANO S.A.
17

18                          UNITED STATES DISTRICT COURT
19              FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  )
20                                )
21   BRYAN GOMEZ, et al.,         ) Case No. CV 18-9024-GW-MRWx
                                  )
22                Plaintiffs,     ) ORDER ON STIPULATION TO
23                                ) DISMISS COMPLAINT WITH
             v.
                                  ) PREJUDICE AS TO EACH
24                                ) DEFENDANT AND ALL CLAIMS
     AVIANCA, INC., et al.,
25                                ) FOR RELIEF
                  Defendants.     )
26                                ) Complaint Filed: October 19, 2018
27

28

                                                 [PROPOSED] ORDER ON STIPULATION TO
                                                   CONTINUE SCHEDULING CONFERENCE
 1          WHEREAS, Plaintiffs first filed their original Complaint against
 2   AVIANCA, INC., a New York corporation; AEROVÍAS DEL CONTINENTE
 3   AMERICANO, S.A. doing business as Avianca and Avianca Airlines, a Colombian
 4   corporation; TACA INTERNATIONAL AIRLINES, S.A., formerly known as
 5   Transportes Aereos del Continente Americano and doing business as Avianca El
 6   Salvador and TACA Airlines, a Salvadorian corporation; AVIANCA HOLDINGS,
 7   S.A., a Colombian corporation; SYNERGY GROUP CORP., a Brazilian
 8   corporation; and DOES 1 through 10 inclusive on October 19, 2018, stating therein
 9   causes of action for Breach of Contract and Conversion;
10          WHEREAS, Fed. R. Civ. P. 41(a)(1)(A)(i) permits a Plaintiff to voluntarily
11   dismiss a Complaint upon notice as to any party which has not yet appeared, and
12   indeed on December 19, 2018, the Plaintiffs previously filed a notice of dismissal
13   without prejudice as to Defendants AVIANCA, INC.; TACA INTERNATIONAL
14   AIRLINES, S.A.; AVIANCA HOLDINGS, S.A.; and SYNERGY GROUP CORP.
15   (see Docket No. 20); and
16          WHEREAS, Plaintiffs now wish to dismiss those Defendants with prejudice.
17

18          FURTHERMORE, WHEREAS, Fed. R. Civ. P. 41(a)(1)(A)(ii) permits a
19   Plaintiff to voluntarily dismiss a Complaint after a responsive pleading has been filed
20   upon “a stipulation of dismissal signed by all parties who have appeared;”
21          WHEREAS, Defendant Aerovías del Continente Americano, S.A. answered
22   and raised certain affirmative defenses to the Complaint on November 15, 2018 (see
23   Docket No. 13) and as such has appeared; and
24          WHEREAS, counsel for the parties have met and conferred in good faith to
25   confidentially resolve all issues, if any, raised by the Complaint; and
26          WHEREAS, the parties have agreed that a dismissal with prejudice as to all
27   Defendants and all causes of action is in the best interests of justice and thus are
28
                                                             [PROPOSED] ORDER ON STIPULATION TO
     2:18-cv-09024-GW-MRW                        -1-        DISMISS ENTIRE ACTION WITH PREJUDICE
 1   willing to stipulate to a full dismissal of the action, with each party to bear its own
 2   costs;
 3

 4            NOW, THEREFORE,
 5

 6            IT IS HEREBY ORDERED that the entire action, as to all Defendants and as
 7   to all claims for relief, is and shall be dismissed with prejudice as to all Defendants
 8   and as to all claims for relief, with each party to bear its own costs.
 9

10

11   Dated: February 5, 2019
12
                                             By: ___________________________________
                                                   Hon. George H. Wu,
13                                                 United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              [PROPOSED] ORDER ON STIPULATION TO
     2:18-cv-09024-GW-MRW                        -2-         DISMISS ENTIRE ACTION WITH PREJUDICE
